 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   RAS HEZEKIAH TAFARI,                                  No. 2:17-cv-00113-MCE-EFB
12                       Plaintiff,
13           v.                                            ORDER
14   MEGAN J. BRENNAN,
15                       Defendant.
16

17           Plaintiff Ras Hezekiah Tafari (“Plaintiff”) seeks reconsideration of the Magistrate

18   Judge’s order, ECF No. 86, denying his Motion to Exclude Defendant Megan Brennan’s

19   (“Defendant”) undisclosed witnesses and additional documents under Federal Rule of

20   Civil Procedure 37(c), ECF No. 76.1 For the reasons set forth below, Plaintiff’s Motion,

21   ECF No. 94, is DENIED.

22           In reviewing a magistrate judge’s determination, the assigned judge shall apply

23   the “clearly erroneous or contrary to law” standard of review set forth in Local Rule

24   303(f), as specifically authorized by Rule 72(a) and 28 U.S.C. § 636(b)(1)(A). Under this

25   standard, the Court must accept the magistrate judge’s decision unless it has a “definite

26   and firm conviction that a mistake has been committed.” Concrete Pipe & Prods. of Cal.,

27
             1
              All further references to “Rule” or “Rules” are to the Federal Rules of Civil Procedure, unless
28   otherwise noted.
                                                          1
 1   Inc. v. Constr. Laborers Pension Trust for S. Cal., 508 U.S. 602, 622 (1993). If the Court
 2   believes the conclusions reached by the magistrate judge were at least plausible, after
 3   considering the record in its entirety, the Court will not reverse even if convinced that it
 4   would have weighed the evidence differently. Phoenix Eng. & Supply Inc. v. Universal
 5   Elec. Co., Inc., 104 F.3d 1137, 1141 (9th Cir. 1997).
 6          Here, Plaintiff claims that Defendant’s failure to comply with Rule 26(a) disclosure
 7   requirements prevented him from deposing witnesses and conducting discovery. ECF
 8   No. 94, at 4:18-20. However, a review of the hearing transcript on the matter shows
 9   Plaintiff deposed two witnesses and was not harmed when Defendant revealed the
10   names of the remaining witnesses in supplemental disclosures. See Transcript, ECF
11   No. 93, at 8. The Court thus finds that the Magistrate Judge’s ruling was not clearly
12   erroneous or contrary to law, and the May 6, 2019, Order is therefore affirmed.
13          Accordingly, Plaintiff’s Motion for Reconsideration (ECF No. 94) is DENIED and
14   the Magistrate Judge’s Order (ECF No. 86) is AFFIRMED.
15          IT IS SO ORDERED.
16   Dated: November 4, 2019

17
18
19

20
21
22
23
24
25
26
27
28
                                                   2
